Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 102019135631 A1 (“Bauerfeld”).
Regarding claim 1, Bauerfeld discloses a support member connectable to a track assembly (Fig. 1) to be removable and adjustable, the support member comprising: an electrical connector (11) adjustable to a first position (position seen in Fig. 3A) and a second position (position seen in Fig. 3B), the electrical connector including: a first contact (a contact exists within the left member 34 to contact conductive track 21 at portion 28, see Fig. 3B) configured to engage a first conductor (21) of said track assembly; and a biasing member (32); wherein the first contact is engageable with said first conductor when the electrical connector is in the first position (the position seen in Fig. 3A); wherein the first contact is disposed at a distance from said first conductor when the electrical connector is in the second position (before engaging the track the conductor will be spaced from the track due to being squeezed at portion 35 and will be in the position seen in Fig. 3B); and wherein the biasing member (32) is configured to rotationally bias the first contact into engagement with said first conductor when the electrical connector is in the first position (in the position of Fig. 3A the resiliency of portion 32 rotates the contact into engagement and maintains the connection through the resiliency).
Regarding claim 2, Bauerfeld discloses wherein: the first contact includes a first surface (the surface contacting 21), a second surface (the contact has a portion within arm 32 and that portion has a right side surface), and a third surface (the contact has a portion within arm 32 and that portion has a left side surface); and the second surface extends between and connects the first surface and the third surface such that a transition is defined between the first surface and the third surface (see Fig. 3A).
Regarding claim 12, Bauerfeld discloses track system, comprising: the support member of claim 1 (see above); and said track assembly (Fig. 1); the track assembly includes a track (21) and an insulator (23); and the first conductor is connected to the track via the insulator (the insulator 23 holds and positions 21 on the track).
Allowable Subject Matter
Claims 3 – 11 and 13 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not disclose or suggest the claimed support member connectable to a track assembly to be removable and adjustable, the support member comprising: an electrical connector adjustable to a first position and a second position, the electrical connector including: a first contact; and a biasing member; wherein the first contact is engageable with said first conductor when the electrical connector is in the first position; wherein the first contact is disposed at a distance from said first conductor when the electrical connector is in the second position; and wherein the biasing member is configured to rotationally bias the first contact into engagement with said first conductor when the electrical connector is in the first position, wherein: the first contact includes a first surface, a second surface, and a third surface; and a transition is defined between the first surface and the third surface, and wherein: the first contact includes a fourth surface, a fifth surface, and a sixth 
Regarding claim 5, the prior art does not disclose or suggest the claimed support member connectable to a track assembly to be removable and adjustable, the support member comprising: an electrical connector adjustable to a first position and a second position, the electrical connector including: a first contact; and a biasing member; wherein the first contact is engageable with said first conductor when the electrical connector is in the first position; wherein the first contact is disposed at a distance from said first conductor when the electrical connector is in the second position; and wherein the biasing member is configured to rotationally bias the first contact into engagement with said first conductor when the electrical connector is in the first position, wherein: the electrical connector has a connector rotational axis; the first contact protrudes from the electrical connector; the first contact has a contact rotational axis that is substantially perpendicular to the connector rotational axis; and the first contact is rotatable about the contact rotational axis, along with the remaining elements of the claim.
Regarding claim 8, the prior art does not disclose or suggest the claimed support member connectable to a track assembly to be removable and adjustable, the support member comprising: an electrical connector adjustable to a first position and a second position, the electrical connector including: a first contact; and a biasing member; wherein the first contact is engageable with said first conductor when the electrical connector is in the first position; wherein the first contact is disposed at a distance from said first conductor when the electrical connector is in the second position; and wherein the biasing member is configured to rotationally bias the first contact into engagement with said first conductor when the electrical 
Regarding claim 10, the prior art does not disclose or suggest the claimed support member connectable to a track assembly to be removable and adjustable, the support member comprising: an electrical connector adjustable to a first position and a second position, the electrical connector including: a first contact; and a biasing member; wherein the first contact is engageable with said first conductor when the electrical connector is in the first position; wherein the first contact is disposed at a distance from said first conductor when the electrical connector is in the second position; and wherein the biasing member is configured to rotationally bias the first contact into engagement with said first conductor when the electrical connector is in the first position, and wherein: the first contact has and is rotatable about a contact rotational axis; the electrical connector has and is rotatable about a connector rotational axis; the contact rotational axis and the connector rotational axis extend obliquely or perpendicularly relative to one another; and the electrical connector is adjustable to the first position and the second position via rotating about the connector rotational axis, along with the remaining elements of the claim.
Regarding claim 11, the prior art does not disclose or suggest the claimed support member connectable to a track assembly to be removable and adjustable, the support member comprising: an electrical connector adjustable to a first position and a second position, the electrical connector including: a first contact; and a biasing member; wherein the first contact is 
Regarding claim 13, the prior art does not disclose or suggest the claimed track system, comprising: the support member of claim 1; and said track assembly; and, when the first contact is engaged with the first conductor, the biasing member biases (i) a first portion of the first contact toward a top inner surface of the first conductor and (ii) a second portion of the first contact toward a lower inner surface of the first conductor, along with the remaining elements of the claim.
Regarding claim 17, the prior art does not disclose or suggest the claimed track system, comprising: the support member of claim 1; and said track assembly; and wherein: the first contact includes a first flat surface, a first transition surface, a first curved surface, a second flat surface, a second transition surface, and a second curved surface; the first flat surface extends between and connects the second curved surface and the first transition surface; the first transition surface extends between and connects the first flat surface and the first curved surface such that a transition is defined between the first flat surface and the first curved surface; the first curved surface extends between and connects the first transition surface and the second flat surface; the second flat surface extends between and connects the first curved surface and the second transition surface; the second transition surface extends between and connects the second flat surface and the second curved surface such that a second transition is defined between the second flat surface and the second curved surface; and the second curved surface extends between and connects the second transition surface and the first flat surface, along with the remaining elements of the claim.

Bauefeld does not teach the contact surfaces, rotational axes, or ball joint structure as required by the claims. JP 2001-500307 A discloses a track system with contacts, but does not disclose the bias member as required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833